DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s paper filed on 7/19/2022 have been received and entered. Claims 15-18, 20-22 and 24-25 have been amended. Claims 1-14 and 27 have been cancelled. Claims 29-30 have been added. Claims 15-26 and 28-30 are pending in the application.
Applicant’s remark has been considered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 15 and 16, none of the prior art of record teach or suggest performing a cluster analysis based on the state variables to learn a distribution of the state variables with the brake in the normal state, and record a cluster learned by the cluster analysis as a learned model configured to predict a failure state of the brake of the motor, wherein an operation of a machine having the motor is controlled to be stopped in response to a prediction of the failure state of the brake based on the learned model, and wherein the brake operating state data includes at least one of 1) data on gravity load torque, 2) data on a mechanical friction torque, or 3) data on a brake reaction time. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
 Regarding claims 17 and 18, none of the prior art of record teach or suggest a learning unit configured to learn the operating state of the brake and the failure state of the brake in association with each other, using the state variables and the label data, wherein the learning unit comprises: an error calculation unit configured to calculate an error between (i) a correlation model configured to derive the failure state of the brake from the state variables, based on the state variables and the label data, and (ii) a correlation feature identified from teacher data prepared in advance; and a model update part configured to update the correlation model so as to reduce the error, wherein an operation of a machine having the motor is controlled to be stopped in response to a prediction of the failure state of the brake based on the correlation model. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art. 
Kamiya et al (US 20170293862) discloses machine configure to learn the state of component to predict the state of failure includes state observation operation state, motor drive and learning unit (abstract, figure 1, pars 0016, 0035-0036). 
Schimert et al (US 20100082267) discloses automated data driven method for predicting one or more operational states comprising collecting data on the mechanical system form data recording device, preprocessing the collected data, selecting a training data set that represents a base condition for statistical comparison, fitting a statistical model to the training data set to relate a predicted response to nuisance variables at the base condition (abstract, figure 1).
However, these references above do not expressly disclose the above features of claims 15-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Schimert et al (US 20100082267) discloses data driven method and system for predicting operational states of mechanical systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865